                 Case 1:17-cv-07910-NRB Document 34 Filed 11/19/18 Page 1 of 1




                                            THE CITY OF NEW YORK
ZACHARY W. CARTER                          LAW DEPARTMENT                                     CHRISTOPHER G. ARKO
Corporation Counsel                            100 CHURCH STREET                                         Senior Counsel
                                               NEW YORK, NY 10007                                 Phone: (212) 356-5044
                                                                                                    Fax: (212) 356-3509
                                                                                                    carko@law.nyc.gov


                                                                           November 19, 2018

       VIA ECF
       Honorable Naomi Reice Buchwald
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                      Re: Alex Tineo v. City of New York, et al., 17 Civ. 7910 (NRB)

       Your Honor:

                       I am a Senior Counsel in the New York City Law Department, attorney for
       defendants Officer James Hannigan and Officer Edmundo Rivera in the above-referenced matter.
       I write to respectfully inform the Court that the parties have reached a settlement in this matter.
       Along with filling this letter, defendants are forwarding settlement documents to plaintiff for his
       execution.

                      Thank you for your consideration herein.

                                                                    Respectfully submitted,

                                                                           /s/
                                                                    Christopher G. Arko
                                                                    Senior Counsel

       cc:     VIA ECF
               Vikrant Pawar, Esq.
               Robert Blossner, Esq.
               Attorneys for plaintiff
